Title: From Benjamin Franklin to David Hartley, 26 February 1775
From: Franklin, Benjamin
To: Hartley, David


This note is the first extant communication between Franklin and a man who, as correspondent and eventually as peace negotiator, was destined to play a considerable part in his life. David Hartley (c. 1730–1813), the son of a physician-philosopher well known in his day, was a close friend of Sir George Savile and other politicians, and a writer on public finance; in 1774, at Savile’s suggestion, he stood successfully for Parliament, and began at once to make a name for himself in the House of Commons, both as a dull and long-winded speaker and as a determined campaigner for American rights. This letter was a campaign contribution.
In his maiden speech on December 5, 1774, Hartley sided with the opposition on the American issue. On the 13th and 16th he argued for a system of requisitions on the colonies; he returned to this point on February 27, 1775, in the debate upon North’s conciliatory resolution, which he attacked for the same reason Franklin did, that it demanded money on threat of coercion instead of requesting it as a free gift. In that speech Hartley declared that he would soon bring a motion before the House to revert to requisitions, and on March 27 he did so. He introduced, in a speech long even by his standards, a resolution that the King be asked to send each colony a letter of requisition-he read a draft of what he had in mind-for funds for the common defense.
This background explains Franklin’s note. Hartley must have asked him, immediately after the debate on North’s proposal, for information that would help in preparing his own. The American responded with what he had on hand, defined the process of requisitioning, and then, either in reply to some question from Hartley or because his memory ran in that track, reverted to his old point about what a requisition was not. We have no evidence that he corresponded further with Hartley in his short time before leaving, but the relationship became close. Almost as soon as Franklin reached Philadelphia he was writing his new ally, and the two began exchanging information.
 
Feb. 26. [1775]
Dr. Franklin presents his Compliments to Mr. Hartley, and sends the Pennsylvania Votes for 3 successive Years, wherein he will find the Form and Manner of Requisitions. They are always contain’d in a Letter from the Secretary of State written by his Majesty’s Command, the Business having been first considered and resolved in Council. A Conversation between a Chancellor of the Exchequer and an Agent, in which the former might talk of taxing the Colonies, was never understood to be a Requisition; If the Colonies had proceeded to raise Money upon Information of such Discourse, without knowing whether the King was privy to it or had ordered it, it might be expected another Year, that they would raise Money on an Intimation from the Chancellor’s Secretary to the Agent’s Clerk.
 
Endorsed: Dr Franklin 26 feb 1775
